Citation Nr: 1220894	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  02-08 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Palmetto-Richland Memorial Hospital from August 28, 2000, to September 4, 2000.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from July 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 decision of the Department of Veterans Affairs (VA), Medical Center (MC), in Columbia, South Carolina, that denied the above claim.

In January 2003, the Veteran testified at a personal hearing over which an Acting  Veterans Law Judge of the Board presided while at the RO.  A copy of the transcript of that hearing is of record. 

This matter was previously before the Board in October 2003 at which time it was remanded for additional development.  It is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

As noted above, in January 2003, the Veteran testified at a personal hearing over which an Acting Veterans Law Judge of the Board presided while at the RO.  The Acting Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c)  (West 2002); 38 C.F.R. § 20.7007 (2011).  Therefore, in May 2012, the Board notified the Veteran of the fact that the Acting Veterans Law Judge that conducted that hearing was no longer employed by the Board, and that he had the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2011). 

In June 2012, the Veteran notified the Board that he wished to appear at another hearing before a Veterans Law Judge of the Board at the RO.  Accordingly, in order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that an appropriate hearing may be scheduled. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a personal hearing before a Veterans Law Judge sitting at the RO, in accordance with applicable laws and regulations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


